Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 1 of 159




   EXHIBIT 1
      Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 2 of 159




                                   August 22, 2019

Via E-mail
Kathleen L Wieneke                             Lori V. Berke
Christina Retts                                Jody C. Corbett
Wieneke Law Group                              Whitney Harvey
1095 W. Rio Salado Parkway, Suite 209          Berke Law Firm PLLC
Tempe, AZ 85281                                1601 N. 7th Street, Suite 360
Cretts@wienekelawgroup.com                     Phoenix, AZ 85006
Kwieneke@wienekelawgroup.com                   Lori@berkelawfirm.com
                                               Jody@berkelawfirm.com
                                               Whitney@berkelawfirm.com

Sally A. Odegard                               Artie Eaves
Holloway Odegard & Kelly, P.C.                 Robin E. Burgess
3020 E. Camelback Road, Suite 201              Sanders & Parks, P.C.
Phoenix, AZ 85016                              artie.eaves@sandersparks.com
sodegard@hoklaw.com                            robin.burgess@sandersparks.com
                                               3030 North Third Street, Suite 1300
                                               Phoenix, AZ 85012-3099

       Re: Milke v. City of Phoenix, 2:15-CV-462-ROS

Dear Counsel:

      We have been reviewing documents at Lori Voepel’s office in order to comply with
the Court’s June 19, 2019 order requiring a more detailed privilege log and production of
habeas counsel documents that the Court determined were not protected by privilege or
work product. In conducting this review, we have discovered that there is additional
material that may be responsive to discovery requests that were not previously produced.

         Neither I nor anyone at my firm had previously reviewed the boxes at Lori Voepel’s
office, because we believed, based on representations made by prior lead counsel and Ms.
Voepel, that the few original items in Ms. Voepel’s office had already been identified and
produced, and that everything else was a duplicate of what was stored at Kimerer &
Derrick. See Dkt. 380 at 4-5 and Dkt. 380-3. We have devoted substantial resources to
immediately reviewing all of Ms. Voepel’s boxes in order to ensure production of responsive
documents as soon as possible.

       We wanted to inform you of this in advance of depositions so that you can decide
whether to postpone any depositions as a result. We are willing to agree to an extension of
the current September 27, 2019 discovery deadline in order to accommodate this.
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 3 of 159
Defense counsel                                                             Page 2 of 2
August 22, 2019

                                               Sincerely,




                                               Liz Wang

Cc: Josh Dubin, Michael Kimerer, Rhonda Neff, Rachel Brady, Jon Loevy, Danielle
Hamilton
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 4 of 159




   EXHIBIT 2
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 5 of 159




                                                    BOMMERSBACH005556
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 6 of 159




                                                    BOMMERSBACH005557
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 7 of 159




                                                    BOMMERSBACH005558
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 8 of 159




                                                    BOMMERSBACH005559
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 9 of 159




                                                    BOMMERSBACH005560
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 10 of 159




                                                    BOMMERSBACH005561
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 11 of 159




                                                    BOMMERSBACH005562
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 12 of 159




    EXHIBIT 3
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 13 of 159




                                                         IMHOFF000563
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 14 of 159




                                                         IMHOFF000564
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 15 of 159




                                                         IMHOFF000565
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 16 of 159




                                                         IMHOFF000566
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 17 of 159




                                                         IMHOFF000567
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 18 of 159




                                                         IMHOFF000568
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 19 of 159




                                                         IMHOFF000569
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 20 of 159




                                                         IMHOFF000570
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 21 of 159




                                                         IMHOFF000571
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 22 of 159




    EXHIBIT 4
       Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 23 of 159




        5 -5-\~
                  --~--------------
        r~~ M-~~ ,                          _
           t'.-V\i'.WJ,€-cl it, Om;o'\-kV\. ~ ~ PW-ALllu.o.he.. ~
         ~ ol.cl_V\i~ J\..Qh~cL \o DLlZ -ro V\~ . J. 0-.f ~~a.t_, _
                            °cs~~  ~vJc_J,,_ ~ ~ ~~~~e_oL ~ _
       .c~-'½.~ -r
        f\Ae, \f\~r;- ~~
                                      ~{,cJL~- t ~
        ~-e__ffiL_~\AVN\, . ~ ~ ~- °'- ~v~ w~ w,
                                                   .w ~w~ 'th.__ -

        ~~~v.v--t_~ol ~ ~ i_o_w~- ~ ~~ ~0--&) ~
-~ _    00vv\.0-.._\Q~VV\~~~O..G~       f _   ~ -            _



         J ~    w_evvvt '\D Jili~~\2D-ML_~   __\od-__J _
        ~-t_wevvv\ ~o M \r\~Jiiv~o_w_ cJooµ;t j()./v\_°'--~~.
        JL' c l ~ V\.r;J\_ \M.\f~\J VM~             O-Mcl w~z_ ~ '\._ °'- ~,( _
         o \i)f.- \l~--t D-- Ae..c_j'Vlt ~ OJ~- ~ ~              ? ° ~-~- -
         l~-(:_ ~ -L?~ _V)U-X .J. e..~ _6e.. Yw\.cle.. -\o V\LN'i\.,   OM_cL _
       , \Mt W\.\J~d:-~ V\WV\. ko 'N\~ ' ' ' - ~ ~~, ~e;\_Q__~e.A..,
       . _0-k ~cui :ol(e_ ~(U_Q_,' we- ~y( ~ \(\ee.cl ~
         \z.-e.,~°. ~ W\\JV'\c>v ¼ ,cd: V\€..- ~Q,v J,Y\/\Dw ~ W i. ti,,__
        °" \I\\ °'-C3''tiV"- J\JL\...&'\.o\~ ~-e.,\J '- 6
                                                  UZ,.,, •
          ~   V\ 0 ~e V\ ~                     ~ (UJ)DuX \"<\{
                               f:,o W\.(QJ~ C0VL
                  ~ t,v~0~~         w·,fu~'v ¼e- l[\-0~+ e.n~ ~
            MOY\..% , 0- OJw\_ JW.G\.~ -to ~ ~ vJ= , 8v~6'Ae-
         V\0\fL 1 \JV\.~~ OM.cl ~~ ( v-~~ Mk.Vv4s 1V\e- ~
         ~ ' W\ JLw-.\/ W\t , __Q_ ~~ V\M" (WUv\_ V\O~v~

           J .V\o~ we.. ~oMz %D»v'-- Jw()y\__ . (9'V\, ) Q.. \DOJA ~ ,)GW\t/2-,
         (A_ ~ \ DU!)e,, I ~ 1 (M7(~ ~ V : : , , OJ\L JVLCuij ~
         Me_, tD ciACNY\~ w.ko ~ w\JJ\k 1 ~ UJW\.v~ ~ Jio__0i
         ~ '\h,e_,\Q_. {)oJ:: V\w:, ck ufil.. toiclh~ \IV'-- 0-.. . \ol'.I)(, '
       1              +et.-l
            S'€.e1. ,_j_      ~\A., J. 1M ~     • '1ol~ C..OM.}. '1:X)D\f)~
                                                                     L&L014322
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 24 of 159




    EXHIBIT 5
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 25 of 159




                                   August 20, 2019

Via E-mail
Kathleen L Wieneke                            Lori V. Berke
Christina Retts                               Jody C. Corbett
Wieneke Law Group                             Whitney Harvey
1095 W. Rio Salado Parkway, Suite 209         Berke Law Firm PLLC
Tempe, AZ 85281                               1601 N. 7th Street, Suite 360
Cretts@wienekelawgroup.com                    Phoenix, AZ 85006
Kwieneke@wienekelawgroup.com                  Lori@berkelawfirm.com
                                              Jody@berkelawfirm.com
                                              Whitney@berkelawfirm.com

Sally A. Odegard                              Artie Eaves
Holloway Odegard & Kelly, P.C.                Robin E. Burgess
3020 E. Camelback Road, Suite 201             Sanders & Parks, P.C.
Phoenix, AZ 85016                             artie.eaves@sandersparks.com
sodegard@hoklaw.com                           robin.burgess@sandersparks.com
                                              3030 North Third Street, Suite 1300
                                              Phoenix, AZ 85012-3099

       Re: Milke v. City of Phoenix, 2:15-CV-462-ROS

Dear Counsel:

       Pursuant to the Court’s order dated July 19, 2019, we have produced on August 12,
15, and 16, 2019, the documents that the Court found was not protected by the work
product doctrine. Although Frankie Aue was not a “journalist,” we are complying with the
Court’s order. This production includes the emails between habeas counsel and Frankie
Aue that were printed out in hard copy in Kimerer & Derrick’s office, which had been on
Plaintiff’s privilege log of habeas counsel work product.

        Furthermore, the Court ordered that communications and work product cannot be
withheld as privileged or work product if Mr. Aue had access to them. See Dkt. 503 at 31,
33. After conferring with Mr. Kimerer’s office, we have determined that Mr. Aue had access
to the hard copy documents that were in the “Milke room” in Kimerer & Derrick’s office as
of April 2013. Thus, we will be producing the rest of the documents to which Mr. Aue had
access at Kimerer & Derrick. This production will include habeas counsel communications
with third parties, internal staff communications, legal research, notes and memos that
would otherwise be privileged, if it were not for the Court’s ruling that anything Mr. Aue
had access to is not privileged or protected by work product. These are documents that were
listed on Plaintiff’s privilege log of habeas counsel work product.

      With respect to habeas counsel communications with Mr. Aue, I have confirmed with
Mr. Kimerer’s office that at least as of January 23, 2012, attorney-client communications
between Ms. Milke and her counsel were kept in the separate office of Mr. Kimerer’s
        Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 26 of 159
Defense counsel                                                                            Page 2 of 2
August 20, 2019

assistant, Melissa Wallingsford. Thus, Mr. Aue had no access to attorney-client
communications in Mr. Kimerer’s office dated on or after that date. Because we cannot
confirm that Mr. Aue did not have access to the attorney-client communications in Mr.
Kimerer’s office before that date, we are producing those letters before that date that were
in hard copy at Kimerer & Derrick.

      Pursuant to our agreement to produce these documents on a rolling basis as they are
prepared for production, see documents Bates-stamped L&L 14605-14621, 15196-20028.

          We are working on updating our privilege logs accordingly.

         We have confirmed with Lori Voepel’s office that Mr. Aue did not have access to the
files in her office, except for documents that he was given by Ms. Voepel’s secretary in order
to assist them in creating binders in preparation for retrial. It is my understanding from
Ms. Voepel and prior counsel (NSB) that the retrial binders contain underlying documents
that have already been produced in this case, but we are working as quickly as we can to
verify this through another review of files at Ms. Voepel’s office.

        And finally, although we have no obligation to produce nonresponsive documents or
materials, out of an abundance of caution and in advance of depositions, we are producing
the following nonresponsive audio recordings (listed on MILKE_NSB 24147-24150,
produced 4/7/17): a radio show about the criminal justice system; two recordings from Vince
Felix to Debra Milke discussing his feelings (no discussion of the case); a speech by Janet
Napolitano dated 4/20/01;1 Anders Rosenquist’s recording of phone calls to a court and the
AG’s office about a court filing. See recordings Bates-stamped L&L 20029-20033. These
recordings were determined by both prior counsel (NSB) and current counsel to be not
responsive to any document request.

                                                        Sincerely,




                                                        Liz Wang

Cc: Josh Dubin, Michael Kimerer, Rhonda Neff, Rachel Brady, Jon Loevy, Danielle
Hamilton




1   There is a duplicate recording of the Napolitano speech, which we have not produced.
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 27 of 159




    EXHIBIT 6
        Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 28 of 159
      DEBRA J. MILKE Volume III                                November 14, 2018
      Debra Jean Milke vs City of Phoenix                                    384

·1

·2· · · · · · · · · UNITED STATES DISTRICT COURT

·3· · · · · · · · · · · DISTRICT OF ARIZONA

·4
· ·   ·Debra Jean Milke,· · · · · · · · )
·5·   · · · · · · · · · · · · · · · · · )
· ·   · · · · Plaintiff,· · · · · · · · )
·6·   · · · · · · · · · · · · · · · · · )
· ·   ·vs.· · · · · · · · · · · · · · · ) No.
·7·   · · · · · · · · · · · · · · · · · ) 2:15-cv-00462-ROS
· ·   ·City of Phoenix; Maricopa· · · · )
·8·   ·County; and Detective Armando· · )
· ·   ·Saldate, Jr.; and Sergeant· · · ·)
·9·   ·Silverio Ontiveros, in their· · ·)
· ·   ·individual capacities,· · · · · ·)
10·   · · · · · · · · · · · · · · · · · )
· ·   · · · · ·Defendants.· · · · · · · )
11·   ·~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~· )

12

13
· · · · · · · · ·VOLUME III, PAGES 384 THROUGH 580
14

15· · · · · · · · · · VIDEOTAPED DEPOSITION OF

16
· · · · · · · · · · · · · DEBRA JEAN MILKE
17
· · · · · · · · · · · · ·NOVEMBER 14, 2018
18
· · · · · · · · · · · · · · ·9:40 A.M.
19

20
· · · · · · · · · · · 3030 North Third Street
21
· · · · · · · · · · · · · Phoenix, Arizona
22

23

24· · · · · · SOMMER E. GREENE, CSR, RPR, CR No. 50622

25


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 29 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    481

·1· · · ·Q.· · And that was prior to trial?
·2· · · ·A.· · Prior to trial, yes.
·3· · · ·Q.· · And after trial?
·4· · · ·A.· · I don't -- I don't remember after trial.
·5· · · ·Q.· · He remained involved in your criminal case
·6· ·after your criminal trial.· Correct?
·7· · · ·A.· · Um --
·8· · · ·Q.· · During the post-conviction proceedings?
·9· · · ·A.· · I -- I believe so with Anders Rosenquist.
10· · · ·Q.· · Right.· So do you believe that you probably did
11· ·correspond with him in writing after your criminal trial?
12· · · · · · · · MR. BRUSTIN:· Objection to the form.
13· · · · · · · · THE WITNESS:· It's possible.
14· · · ·Q.· · BY MS. BERKE:· Now, you did not have any
15· ·communications with your mother prior to your conviction.
16· ·Correct?
17· · · · · · · · MR. BRUSTIN:· Objection to the form.
18· · · · · · · · THE WITNESS:· Correct.
19· · · ·Q.· · BY MS. BERKE:· Let me -- let me rephrase my
20· ·question.· After your arrest and before your conviction,
21· ·you did not have any communications with your mom?
22· · · ·A.· · Correct.
23· · · ·Q.· · And so we know that this letter was written by
24· ·you no earlier than May 30th of 1990 -- or I'm sorry,
25· ·'91.· Right?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 30 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    482

·1· · · ·A.· · Correct.
·2· · · ·Q.· · And then you say, referring to the mail you
·3· ·received from Kirk that you read through, quote, Most of
·4· ·it is accurate except for some minor corrections which I
·5· ·made and have enclosed, end quote.
·6· · · · · · · · So does that refresh your recollection as to
·7· ·what this is referring to?
·8· · · ·A.· · I have -- I don't know what I was -- I don't
·9· ·know what this was referring to, no.
10· · · ·Q.· · And it says, in small writing, "The e-mail
11· ·letters to Geraldine.· What is that referring to?
12· · · ·A.· · I don't know.
13· · · ·Q.· · Who's Geraldine?
14· · · ·A.· · Um, from -- from what I recall -- I've never
15· ·met her.· I've never corresponded with her.· This was
16· ·during the time when they were trying to -- her and
17· ·Judith were trying to create a Web site.
18· · · ·Q.· · What kind of a Web site?
19· · · ·A.· · Um, I don't know.· This is when the internet
20· ·came out.· So I -- a Web site.· I -- I didn't -- at that
21· ·time, I didn't even know what a Web site was.
22· · · ·Q.· · Who's Judith?· Because the next sentence reads,
23· ·"The section Judith prepared is good."
24· · · ·A.· · I'd -- I'd never met Judith.· These are people
25· ·my mother knew.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 31 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    483

·1· · · ·Q.· · So was your mother working with Geraldine and
·2· ·Judith to set up a Web site?
·3· · · ·A.· · Um, to my understanding, yes.
·4· · · ·Q.· · And you prepared some kind of a rebuttal to put
·5· ·on the Web site.· Correct?· A rebuttal of -- well, a
·6· ·rebuttal.· You refer to it as a rebuttal.· Correct?
·7· · · · · · · · MR. BRUSTIN:· Objection to the form.
·8· · · · · · · · THE WITNESS:· Um, yeah, I probably did.              I
·9· ·mean, I -- it looked -- I mean, according to this letter,
10· ·I did.
11· · · ·Q.· · BY MS. BERKE:· Right.· It says, second
12· ·paragraph, "Beginning with the first page, I don't like
13· ·the implication of my rebuttal" -- I'm sorry.· "I don't
14· ·like the implication my rebuttal makes with reference to
15· ·my having taken a Valium and what effect it may have had
16· ·on the interview.· It almost sounds like we are conceding
17· ·with Saldate but using the Valium thing as an excuse."
18· · · · · · · · So what is the rebuttal that you're talking
19· ·about?
20· · · · · · · · MR. BRUSTIN:· Objection to the form.
21· · · · · · · · THE WITNESS:· I -- you know, I -- I'm not
22· ·sure exactly what this was all about.· I just know that
23· ·my mom and these women wanted to create a Web site.· And
24· ·it's -- you know, I -- it just sounds like when -- when
25· ·they were preparing this Web site, they would send me


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 32 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    484

·1· ·stuff to, like, proofread or -- or something and --
·2· · · ·Q.· · BY MS. BERKE:· To review for accuracy?
·3· · · ·A.· · Right.
·4· · · ·Q.· · And you would then write back to your mother
·5· ·and tell her things that were not accurate, and -- and
·6· ·you would provide her with the corrected information.
·7· ·Correct?
·8· · · · · · · · MR. BRUSTIN:· Objection to the form.
·9· · · · · · · · THE WITNESS:· Correct.
10· · · ·Q.· · BY MS. BERKE:· And so the next paragraph reads,
11· ·quote, That Valium had nothing to do with anything.              I
12· ·wasn't high, groggy or half asleep when I saw Saldate.
13· ·Yes, I was emotionally drained but not out of it.
14· · · · · · · · Did I read that correctly?
15· · · ·A.· · Yes.
16· · · ·Q.· · And so the Valium you're referring to is a -- a
17· ·Valium pill that you claim Maureen gave you.· Correct?
18· · · ·A.· · Yes.
19· · · ·Q.· · And that was in Phoenix?
20· · · ·A.· · Yes.
21· · · ·Q.· · Do you know where that Valium came from?
22· · · ·A.· · Maureen.
23· · · ·Q.· · I mean, do you know if she had been prescribed
24· ·Valium?· Because she denies having given you a Valium.
25· · · ·A.· · Oh, she gave me one.· She gave me one.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 33 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    513

·1· · · · · · · · THE WITNESS:· Um, it -- it's very possible
·2· ·that -- in this year or maybe a year later, I -- I --
·3· ·this was a thought back then in 1991.· I may have written
·4· ·six pads of -- of writing.· But I changed my mind about a
·5· ·book, and so it's possible that I just threw the six pads
·6· ·of -- of writing away.
·7· · · ·Q.· · BY MS. RETTS:· The six pads of writing would
·8· ·have been related to your criminal case and your
·9· ·experience in prison.· True?
10· · · · · · · · MR. BRUSTIN:· Objection to the form.
11· · · · · · · · THE WITNESS:· It -- it -- it's possible.
12· · · ·Q.· · BY MS. RETTS:· What else could have been in
13· ·those legal pads other than those items?
14· · · · · · · · MR. BRUSTIN:· Objection to the form.
15· · · · · · · · THE WITNESS:· I don't know.· Feelings?              I
16· ·don't know.
17· · · ·Q.· · BY MS. RETTS:· Have you ever written a journal?
18· · · ·A.· · No, I don't -- I don't -- no.
19· · · ·Q.· · Have you ever told anyone that you've written a
20· ·journal?
21· · · ·A.· · No.· It was suggested to me to keep a journal.
22· · · ·Q.· · Now, you stated that you changed your mind
23· ·about a book.· Is that correct?
24· · · ·A.· · I -- it -- it went back and forth over the
25· ·years.· Over 22 years, I went back and forth.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 34 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    515

·1· · · ·Q.· · Was the interview recorded?
·2· · · ·A.· · No.
·3· · · ·Q.· · In that binder of materials that's in front --
·4· ·directly in front of you right --
·5· · · ·A.· · This.
·6· · · ·Q.· · The letters from Mr. Felix, from you to
·7· ·Mr. Felix, if you could turn to MILKE_AZAG00 --
·8· · · · · · · · MR. BRUSTIN:· Sorry.· Give me the number
·9· ·again.
10· · · · · · · · THE WITNESS:· She's reading it.
11· · · ·Q.· · BY MS. RETTS:· 223.
12· · · ·A.· · What -- I'm sorry.
13· · · ·Q.· · It's -- yeah.
14· · · ·A.· · Okay.
15· · · ·Q.· · And it's 1752.
16· · · ·A.· · Okay.
17· · · ·Q.· · And it's the first full paragraph.· There's
18· ·kind of a partial paragraph there, and then there's a
19· ·first full paragraph that states, "I started to keep a
20· ·regular journal of all my angry feelings because I go to
21· ·bed feeling mad every night just thinking about my case."
22· · · · · · · · Do you see that?
23· · · ·A.· · Yeah, I see that.
24· · · ·Q.· · Did you keep a journal at some point?
25· · · ·A.· · Well, I must have at -- back then, in 1991.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 35 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    530

·1· ·mother had saved cause you any anxiety?
·2· · · ·A.· · Yes.
·3· · · ·Q.· · And do you still have some anxiety relating to
·4· ·those materials you still have to get through for her
·5· ·estate?
·6· · · ·A.· · Yes.
·7· · · ·Q.· · Did you read through Exhibit 338, the list of
·8· ·questions sent from the defendants, before you went
·9· ·through and destroyed materials at your mother's house?
10· · · ·A.· · Are you asking me if I read this document?
11· ·If --
12· · · ·Q.· · Or anything --
13· · · ·A.· · -- I read this.
14· · · ·Q.· · Or anything that listed the questions.
15· · · · · · · · MR. BRUSTIN:· Objection to the form.
16· · · · · · · · THE WITNESS:· I told you I -- I don't read
17· ·any of these legal documents.
18· · · ·Q.· · BY MS. RETTS:· Your stepfather passed away, but
19· ·your father has also passed away in the last 20 years.
20· ·True?
21· · · ·A.· · My father passed away in 1998.· My --
22· · · ·Q.· · Was it more difficult when your stepfather
23· ·passed away than when your father passed away?
24· · · ·A.· · Yes.
25· · · ·Q.· · Do you still experience grief today about the


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 36 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    535

·1· · · ·A.· · No, I use that here.
·2· · · ·Q.· · Who do you communicate with in Europe?
·3· · · ·A.· · Franke, my friend.
·4· · · ·Q.· · What is Franke's last name?
·5· · · ·A.· · Aue, A-u-e.
·6· · · ·Q.· · Who owns the house that you live in?
·7· · · ·A.· · Franke.
·8· · · ·Q.· · Tell me how that came about.
·9· · · ·A.· · Um, he bought it.· It was a foreclosed home.
10· ·He bought it, I think, in 2010.
11· · · ·Q.· · And he -- does he allow you to live in it for
12· ·free?
13· · · ·A.· · No.
14· · · ·Q.· · You pay rent?
15· · · ·A.· · I do.
16· · · ·Q.· · Do you communicate with anyone else in Germany
17· ·other than Franke?
18· · · ·A.· · I Skype with Reinhard once in a while.· And I
19· ·try to communicate with my aunt and uncle and my cousin.
20· · · ·Q.· · Did you communicate by letter with Franke while
21· ·you were incarcerated?
22· · · ·A.· · Yes.
23· · · ·Q.· · Do you still have any of the letters that he
24· ·wrote to you?
25· · · ·A.· · I do not.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 37 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    536

·1· · · ·Q.· · What did you do with them?
·2· · · ·A.· · Um, after I got out, um, in 2013, I -- he
·3· ·bought a shredder and I shredded my copies of my legal
·4· ·case and, um, all his letters.· Because our communication
·5· ·was Skyping.
·6· · · ·Q.· · So you shredded his letters that you had
·7· ·received.· Did you have letters that you wrote to him
·8· ·that you shredded?
·9· · · ·A.· · No.· I didn't have letters that I wrote to him,
10· ·no.
11· · · ·Q.· · Have you ever asked him whether he saved the
12· ·letters that you wrote to him?
13· · · ·A.· · No.
14· · · ·Q.· · Did he shred materials with you at the --
15· · · ·A.· · No.
16· · · ·Q.· · What else did you shred?
17· · · ·A.· · It -- it was just my copy of my legal file.
18· · · ·Q.· · Were there any of your notes in there, like
19· ·your handwritten notes?
20· · · ·A.· · Oh, I don't know.· I mean, I don't -- I didn't
21· ·really -- I didn't really take notes.· I didn't journal.
22· ·I just had copies of my transcripts and briefs, all that
23· ·stuff.· I just -- I just got rid of it.
24· · · ·Q.· · You got rid of Franke's letters?
25· · · ·A.· · Yeah.· I didn't need them.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 38 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    537

·1· · · ·Q.· · Who else's letters did you shred?
·2· · · ·A.· · Um, that was it.
·3· · · ·Q.· · Who is James?
·4· · · ·A.· · James -- James who?
·5· · · ·Q.· · On Exhibit 336, MILKE_NSB27127.
·6· · · ·A.· · 27127.
·7· · · ·Q.· · The very bottom paragraph.
·8· · · ·A.· · Okay.
·9· · · ·Q.· · It says, "I got a letter from James today.
10· ·He's been in the hospital for two weeks."· Then it goes
11· ·on to describe what he wrote to you.
12· · · ·A.· · Uh-huh.
13· · · ·Q.· · Who is he?
14· · · ·A.· · James.· He -- he -- he could have been a pen
15· ·pal.
16· · · ·Q.· · What are the names of all the pen pals that you
17· ·had while incarcerated?
18· · · ·A.· · I didn't -- I didn't really have pen pals
19· ·like -- you know, like, I got -- I got cards and notes
20· ·from people all over the country.· But I didn't -- and I
21· ·always made sure I sent a thank you note.· But I didn't
22· ·maintain a correspondence with -- with people.
23· · · ·Q.· · You maintained correspondence with Vince Felix
24· ·for approximately a year.· True?
25· · · ·A.· · In the very beg- -- when I -- yes, in the very


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 39 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    558

·1· · · ·A.· · Uh-huh.
·2· · · ·Q.· · Do you remember having -- was that a yes?
·3· ·Sorry.
·4· · · ·A.· · I'm sorry.· Yes.
·5· · · ·Q.· · Do you remember having a phone call with
·6· ·Dr. Bashah after being confronted with Joe Marino
·7· ·letters?
·8· · · ·A.· · Yes.
·9· · · ·Q.· · And was that because you believed that those
10· ·letters had been destroyed?
11· · · ·A.· · No.
12· · · ·Q.· · And after learning of those letters, you were
13· ·overcome with emotion to the point where you were not
14· ·able to communicate anymore.· True?
15· · · ·A.· · True.
16· · · ·Q.· · And you started hyperventilating?
17· · · ·A.· · Yes.
18· · · ·Q.· · How long of a session did you have with
19· ·Dr. Bashah about the Joe Marino letters?
20· · · ·A.· · Um, are you talking about June 26th?
21· · · ·Q.· · Yes.
22· · · ·A.· · We didn't have a session.· She called me on my
23· ·phone.
24· · · ·Q.· · How long did you speak to her?
25· · · ·A.· · I don't know.· Um, I -- I -- I can't tell you


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 40 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    559

·1· ·how long I spoke to her, but she -- um, we talked, and
·2· ·she told me to go back up to Joshua's office.
·3· · · ·Q.· · On the top of that note, it says "11:00 to
·4· ·11:15 p.m."· Does that sound about right, that you had
·5· ·about a 15-minute conversation?
·6· · · ·A.· · Well, it wasn't -- definitely wasn't at night.
·7· ·It was in the morning.· Um, this must be the -- the
·8· ·length of time he talked to Emily.
·9· · · ·Q.· · Have you talked to Dr. Bashah about the letters
10· ·on any other occasion, the Joe Marino letters?
11· · · ·A.· · Um, not in detail.
12· · · ·Q.· · Tell me what you've told her about the letters.
13· · · ·A.· · Well, after this in June, this was very, um,
14· ·devastating when Joshua put a letter in front of me and I
15· ·read it.· Um, I -- I didn't recognize the person who
16· ·was -- who wrote these letters.· I didn't remember
17· ·writing them.· I mean, this was all very shocking and
18· ·devastating.· And, um, I ran out of his office, and I --
19· ·I just remember getting out of the building because I was
20· ·hyperventilating.
21· · · · · · · · And I -- I just remember New York's a very
22· ·crowded place, and I was having a panic attack in the
23· ·street.· And I wandered away.· And then my phone rang and
24· ·it was Emily.· And she told me to get in a safe place.
25· ·There's no safe place in New York.· I just leaned up


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 41 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    560

·1· ·against a wall in a build- -- on a building, and she told
·2· ·me to calm down and -- and told me to get back -- just to
·3· ·go up -- back up to Joshua's office.
·4· · · · · · · · And I was freaking out about what I had read
·5· ·in the letter because I didn't -- I don't remember
·6· ·writing it.· And I -- and I didn't recognize the person
·7· ·who wrote these letters.· And it was very scary.
·8· · · ·Q.· · What letter did you read?· What was the letter?
·9· · · ·A.· · I don't know which one it was.
10· · · ·Q.· · What was the content of it?
11· · · ·A.· · I don't remember.· It was just crazy writing.
12· · · ·Q.· · What was so scary and alarming about what you
13· ·read?
14· · · ·A.· · Because I don't remember writing it.· I don't
15· ·know who Joe Marino is.· I couldn't put a face to a name.
16· ·And this writing is not me.· This -- this -- this is
17· ·insanity here, and I -- and this is not me.· And so I
18· ·don't recognize the person who wrote these letters.
19· · · ·Q.· · There are hundreds of pages of letters that you
20· ·exchanged with Mr. Marino.
21· · · ·A.· · I know.· I don't remember.
22· · · · · · · · MR. BRUSTIN:· Do you need a minute, Debra?
23· ·Are you sure?
24· · · ·Q.· · BY MS. RETTS:· Can you turn, please, to -- in
25· ·that same binder -- MILKE_NSB3812.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 42 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    567

·1· ·you -- strike that.
·2· · · · · · · · Kirk Fowler appeared also to speak about
·3· ·your case?
·4· · · ·A.· · He may have.
·5· · · ·Q.· · Do you have a recollection of Kirk Fowler being
·6· ·part of this interview process?
·7· · · ·A.· · No.
·8· · · ·Q.· · And if you look at page 3, on the top, page 3,
·9· ·it says, "You need to get closer to the mic, Kirk, for
10· ·the benefit of the people who didn't catch you for the
11· ·first time on my program.· You became involved in this
12· ·case how?
13· · · · · · · · "Answer:· I was the Court-appointed
14· ·investigator for Maricopa County Superior Court.· And it
15· ·was the luck of the draw that I got the Milke case."
16· · · · · · · · Do you see that?
17· · · ·A.· · I do.
18· · · ·Q.· · Do you understand who Kirk Fowler is?
19· · · ·A.· · Yes.
20· · · ·Q.· · He was an investigator on your case?
21· · · ·A.· · Yes.
22· · · ·Q.· · So Mr. Fowler was appearing on this -- in this
23· ·interview to provide information about the case?
24· · · ·A.· · Apparently he was, yes.
25· · · ·Q.· · Did you have a conversation with Kirk Fowler


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 43 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    568

·1· ·prior to this interview to talk to him about the scope of
·2· ·what you were going to authorize him to say?
·3· · · · · · · · MR. BRUSTIN:· Um, no.· I -- you can't answer
·4· ·that question.
·5· · · · · · · · MS. RETTS:· Why not?· It's a public
·6· ·appearance so --
·7· · · · · · · · MR. BRUSTIN:· You're -- you're not asking
·8· ·about the public appearance.· You're asking about a
·9· ·conversation they had before the public appearance.
10· · · · · · · · MS. RETTS:· And the basis is what, privilege
11· ·or work product?· Because he's not an attorney.
12· · · · · · · · MR. BRUSTIN:· Work product.
13· · · ·Q.· · BY MS. RETTS:· Did you limit Mr. Fowler's
14· ·ability to speak about your case in any way?
15· · · ·A.· · No.
16· · · ·Q.· · Mr. Fowler had carte blanche to speak about his
17· ·investigative activities that were involved in the case
18· ·in this interview?
19· · · · · · · · MR. BRUSTIN:· Don't -- don't answer that.
20· · · · · · · · MS. RETTS:· The work product privilege is
21· ·owned by Kirk, not her.· If he had carte --
22· · · · · · · · MR. BRUSTIN:· Well, that's not --
23· · · · · · · · MS. RETTS:· -- blanche --
24· · · · · · · · MR. BRUSTIN:· That's not --
25· · · · · · · · MS. RETTS:· -- then this is --


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 44 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    569

·1· · · · · · · · MR. BRUSTIN:· That's not --
·2· · · · · · · · MS. RETTS:· -- a full waiver.
·3· · · · · · · · MR. BRUSTIN:· That's not right.· That's --
·4· ·it's not -- it's not his privilege.
·5· · · · · · · · MS. RETTS:· That's what the Court said in
·6· ·the hearing.
·7· · · · · · · · MR. BRUSTIN:· Do we -- we do not -- look, we
·8· ·do not have an order on any waiver of work product that
·9· ·I'm aware of.· If I'm missing something, you tell me.
10· ·This is still being briefed.· We're still arguing it.
11· ·I'm not -- I'm not saying that she won't rule
12· ·specifically, but she hasn't.
13· · · ·Q.· · BY MS. RETTS:· Have you looked through this
14· ·before today?
15· · · ·A.· · No.
16· · · ·Q.· · So you have taken any type of review to
17· ·determine the scope of what Kirk Fowler talked about
18· ·relative to your case?
19· · · ·A.· · No.
20· · · ·Q.· · Kirk Fowler was authorized by you to make all
21· ·the statements that he made in this interview.· True?
22· · · · · · · · MR. BRUSTIN:· Don't answer that question.
23· ·Debra, don't answer.
24· · · · · · · · THE WITNESS:· I'm not.
25· · · · · · · · MS. BERKE:· What's the basis for that?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 45 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    570

·1· · · · · · · · MR. BRUSTIN:· Work product.· The discussions
·2· ·before -- the discussions before are work product.
·3· ·She -- whatever she talked to him about is work product.
·4· · · · · · · · MS. RETTS:· Not if it's authorized.· Did she
·5· ·authorize him her -- him or not is a yes-or-no question,
·6· ·not about a conversation.· He can be authorized or he can
·7· ·not be authorized.
·8· · · · · · · · MS. BURGESS:· Well, also, work product
·9· ·applies to work that's done for the case.
10· · · · · · · · MR. BRUSTIN:· That's not right.· The work --
11· · · · · · · · MS. BURGESS:· This is an interview.
12· · · · · · · · MR. BRUSTIN:· The work -- she's not talking
13· ·about the interview.· She's talking about the
14· ·conversation before the interview.· That's work product.
15· · · · · · · · MS. BURGESS:· It's about conversation about
16· ·whether he can talk about things for the interview.
17· ·That's not --
18· · · · · · · · MS. RETTS:· And whether he waived it.
19· · · · · · · · MS. BURGESS:· -- part of the --
20· · · · · · · · MS. RETTS:· If she authorized him to waive
21· ·it, then that is a waiver.
22· · · · · · · · MR. BRUSTIN:· Yes.
23· · · · · · · · MS. RETTS:· If she's -- she authorized him
24· ·to speak about all manners of the case, it's a waiver.
25· · · · · · · · MR. BRUSTIN:· Look -- look.· You -- you are


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 46 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    571

·1· ·not going to be asking her questions without a Court
·2· ·order that -- that communications they had that -- that
·3· ·are -- that are work product, she can get into.· If we
·4· ·have a Court order that says that, she will answer.· We
·5· ·don't have that.
·6· · · · · · · · The work product is jointly shared by the
·7· ·client and the attorney or the agent of the attorney.
·8· ·There's no question about that.
·9· · · · · · · · MS. RETTS:· So if we have to come back,
10· ·we're just going to ask for you guys to pay for it.
11· · · · · · · · MR. BRUSTIN:· We've already -- we -- we
12· ·understand that we're -- that we're briefing work product
13· ·and privilege.
14· · · · · · · · MS. RETTS:· Right.· But I'm saying if we
15· ·have to come back on this issue, we're specifically going
16· ·to ask you to pay for it.
17· · · · · · · · MR. BRUSTIN:· Let me -- let -- let's -- let
18· ·me just double-check because I'm -- I'm not briefing this
19· ·issue.· Let me just double-check that's our position.                 I
20· ·think it is.· But let me double-check.
21· · · · · · · · MS. RETTS:· All right.· Well, let's --
22· · · · · · · · MR. BRUSTIN:· Let's take a two-minute break.
23· · · · · · · · MS. RETTS:· Yes.
24· · · · · · · · THE VIDEOGRAPHER:· We're off the record at
25· ·3:47.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 47 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    572

·1· · · · · · · · (A recess was held off the record.)
·2· · · · · · · · THE VIDEOGRAPHER:· We're back on the record
·3· ·at 3:51.
·4· · · · · · · · MR. BRUSTIN:· Okay.· So I will let her
·5· ·answer the two narrow questions you asked with the
·6· ·understanding that by letting her answer these questions,
·7· ·you're not going to be arguing that she's in any way
·8· ·waived work product or attorney/client.
·9· · · · · · · · MS. RETTS:· That's fine.· Subject to the
10· ·caveat, we still will challenge it.
11· · · · · · · · MR. BRUSTIN:· That's different.· Right.· Not
12· ·because she answered in this deposition.
13· · · · · · · · MS. RETTS:· Yes, exactly.· All right.
14· · · · · · · · Sommer, could you read back those two -- the
15· ·questions that...
16· · · · · · · · (The last question was read back by the
17· ·court reporter.)
18· · · · · · · · THE WITNESS:· I -- I don't recall.· I don't
19· ·recall any of that.
20· · · · · · · · MS. RETTS:· And then there was the second
21· ·question about carte blanche?
22· · · · · · · · (A portion of the transcript was read back
23· ·by the court reporter.)
24· · · · · · · · MR. BRUSTIN:· Objection.· You can answer
25· ·that limited question.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 48 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    573

·1· · · · · · · · THE WITNESS:· I don't recall any
·2· ·conversation I had with Kirk prior to this, um,
·3· ·interview.
·4· · · ·Q.· · BY MS. RETTS:· During the interview, you didn't
·5· ·object to anything Kirk said.· True?
·6· · · ·A.· · During this radio interview?
·7· · · ·Q.· · No.· Do you have a recollection of instructing
·8· ·him not to speak about certain matters of the case?
·9· · · ·A.· · Um, if this is a transcript of the radio
10· ·interview --
11· · · · · · · · MR. BRUSTIN:· She's just asking what you
12· ·remember.
13· · · · · · · · THE WITNESS:· I don't remember.· No, I don't
14· ·remember.
15· · · ·Q.· · BY MS. RETTS:· You have no basis to dispute
16· ·what appears in the transcript.· So if in the transcript
17· ·there is no objection to -- you telling Kirk Fowler to
18· ·stop talking, you would have no reason to dispute that
19· ·you did --
20· · · ·A.· · I have not --
21· · · ·Q.· · -- not tell him that?
22· · · ·A.· · I have not read this.
23· · · ·Q.· · Do you have a recollection of ever stopping
24· ·Kirk during the interview and telling him he couldn't
25· ·talk?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 49 of 159
   DEBRA J. MILKE Volume III                                November 14, 2018
   Debra Jean Milke vs City of Phoenix                                    574

·1· · · ·A.· · No.· I have not -- no.· And I have not read
·2· ·this.
·3· · · ·Q.· · If I represent to you that it doesn't say
·4· ·anywhere that you stopped and told Kirk Fowler to stop
·5· ·talking about certain aspects of your case, would you
·6· ·have any reason to dispute that?
·7· · · ·A.· · I'd prefer to read this first.
·8· · · ·Q.· · Would you have any reason to dispute it,
·9· ·though?
10· · · ·A.· · Look, I have not read this and I don't want to
11· ·answer a question --
12· · · · · · · · MR. BRUSTIN:· Do you mind if I talk to her
13· ·for one second?
14· · · · · · · · (A discussion was held off the record.)
15· · · ·Q.· · BY MS. RETTS:· If you want to take it home
16· ·tonight, you can read it tonight and we'll just ask you
17· ·tomorrow?
18· · · · · · · · MR. BRUSTIN:· Would you prefer to do that?
19· · · · · · · · THE WITNESS:· Yes.
20· · · · · · · · MR. BRUSTIN:· Sure.· Then take it home.
21· ·That's fine.
22· · · · · · · · THE WITNESS:· She's asking me a question.
23· · · · · · · · MR. BRUSTIN:· Okay.· That's fine.
24· · · · · · · · THE WITNESS:· I haven't read this.
25· · · · · · · · MR. BRUSTIN:· I know.· But she's asking you


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
        Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 50 of 159
      DEBRA J. MILKE Volume III                                November 14, 2018
      Debra Jean Milke vs City of Phoenix                                    577

·1· · · · · · · · · · CERTIFICATE OF REPORTER

·2· ·STATE OF ARIZONA· · · )
· · · · · · · · · · · · · ·)
·3· ·COUNTY OF MARICOPA· · )

·4

·5·   · · · · I, Sommer E. Greene, a Certified Reporter in the
· ·   ·State of Arizona, do hereby certify that the foregoing
·6·   ·deposition was taken before me in the County of Maricopa,
· ·   ·State of Arizona; that an oath or affirmation was duly
·7·   ·administered to the witness, DEBRA JEAN MILKE, pursuant
· ·   ·to A.R.S. 41-324(B); that the questions propounded to the
·8·   ·witness and the answers of the witness thereto were taken
· ·   ·down by me in shorthand and thereafter reduced to
·9·   ·typewriting; that the transcript is a full, true and
· ·   ·accurate record of the proceeding, all done to the best
10·   ·of my skill and ability; and that the preparation,
· ·   ·production and distribution of the transcript and copies
11·   ·of the transcript comply with the Arizona Revised
· ·   ·Statutes and ACJA 7-206(j)(1)(g)(1) and (2).
12·   · · · · · · The witness herein, DEBRA JEAN MILKE, has
· ·   ·requested signature.
13·   · · · · · · I FURTHER CERTIFY that I am in no way related
· ·   ·to any of the parties nor am I in any way interested in
14·   ·the outcome hereof.

15
· · · · · · · · IN WITNESS WHEREOF, I have set my hand in my
16· ·office in the County of Maricopa, State of Arizona, this
· · ·24th of November, 2017.
17

18

19· · · · · · · · · · · ·-------------------------------
· · · · · · · · · · · · ·Sommer E. Greene, RPR, CRR
20· · · · · · · · · · · ·Certified Reporter 50622

21
· ·   · · · · · · /S/
22·   ·_______________________________
· ·   ·For Esquire Deposition Solutions
23·   ·Registered Reporting Firm No. R1048

24

25


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 51 of 159




    EXHIBIT 7
              Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 52 of 159

                                                       REDACTED




----- Forwarded Message -----
From: Frank Aue <frankie@execs.com>
To: "janabomm25@yahoo.com" <janabomm25@yahoo.com>
Sent: Wednesday, April 10, 2019, 7:43:10 AM MST
Subject: Re: Aw: Re: Frankie from Berlin

Hi Jana,

I received some photo and I'm arttaching them to you. In the meantime I'm back in Berlin. Do you need more
photos? I can help you better from here.

Fr@nkie




 Sent: Saturday, March 30, 2019 at 2:57 AM
 From: "Jana Bommersbach" <janabomm25@yahoo.com>
 To: "frankie@execs.com" <frankie@execs.com>
 Subject: Re: Aw: Re: Frankie from Berlin

 That's Ok. Don't worry, I should have plenty. Enjoy your holiday!!!

 Sent from Yahoo Mail on Android

 On Fri, Mar 29, 2019 at 5:49 PM, Frank Aue
 <frankie@execs.com> wrote:


 Dear Jana, at this point you are catching me on Tenerife in my holiday house. I will be going back to Berlin on April
 10 but I don't have all the files of Debbie available anymore. I'm sorry but will be happy to look for what I still
 have.

 Frankie
 --
 Diese Nachricht wurde von meinem Android Mobiltelefon mit mail.com Mail gesendet.
 Am 30.03.19, 00:34, Jana Bommersbach <janabomm25@yahoo.com> schrieb:


  Hi sweetie. Hope you're well and happy and enjoying life. I'm about to publish the english version of Debra's book,
  and could use a little help.I have the pictures that are in the german version--except for a pic of Saldate, which I still
  need--but wondered if you had a couple you thought should be included. If so, please send them on. And if you have
  anything on Saldate, that would be wonderful. I'm doing great, and will be so happy to finally get this book to the
  English speaking world. Sorry Pat isnt here to see it. What a loss. Best to you and hope our paths cross again!!! jana


                                                             1
                                                                                                            JB0001
           Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 53 of 159
On Sunday, December 30, 2018, 9:27:32 AM MST, Frank Aue <frankie@execs.com> wrote:


Thanks dear! It works now. Happy new year to you too!

Fr@nkie




 Sent: Saturday, December 29, 2018 at 10:05 PM
 From: "Jana Bommersbach" <janabomm25@yahoo.com>
 To: "frankie@execs.com" <frankie@execs.com>
 Subject: Re: Frankie from Berlin

 Have a very happy New Year!!!

 Sent from Yahoo Mail on Android

 On Thu, Dec 27, 2018 at 11:37 AM, Frank Aue
 <frankie@execs.com> wrote:

 Hello dear Jana,
 so, this is my usual private mail address. Deb just wanted to let you know that she cannot contact you directly.
 I guess you probably heard what's going on.

 Fr@nkie




                                                        2
                                                                                                    JB0002
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 54 of 159




    EXHIBIT 8
      Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 55 of 159


                                                                                  1095 W Rio Salado Parkway, Suite 209
                                                                                   Tempe, Arizona 85281


                                                                                  602.715.1868

WIENEKE
                                                                                   www.wienekelawgroup.com
                                             November 15,2018

VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Jana A. Bommersbach
59 E. Hoover Avenue
Phoenix, Arizona 85004-1319


        Re:       Milke v. City of Phoenix, et al.
                  United States District Court
                  Case No.:2:15-cv-00462-ROS


Dear Ms. Bommersback:


        This firm represents Defendant City of Phoenix in the above-mentioned matter. Enclosed is a
Subpoena DucesTecum for any and all records in your possession regarding related to Debra Milke and/or
the book Ein Geraubtes Leben.


        Pursuant to A.R.S. Sec. 12 351, payment will be made at the rate of 25C per page of photocopying
and $25.00 per hour of clerical time necessary in locating and photocopying the records upon
presentation of an itemized statement. If you will forward your statement for photocopying along with
the records, we will send you our check by return mail.

        In order to avoid the necessity of a personal appearance In this matter, It is Imperative that the
records be validated by the Custodian of Records of your office. I have enclosed a Declaration of Custodian
of Records, and ask that you have it completed and return the signed original to me with the records.

        Please contact us upon receipt of the subpoena so that we can discuss how best to arrange for
production of the materials and to minimize the burden and expense of production. Time limits are
applicable to the production. Please arrange for the records to be produced to us no later than Monday,
November 30, 2018. If you have any questions, please do not hesitate to contact me. Your prompt
attention is appreciated.

                                                     Very Truly Yours,




                                                     Lindsey M. Piasecki
                                                     Paralegal
Enclosures(as stated)
LMP/
Cc: All Counsel




       Lindsey Piasecki|Direct: 602-715-1874|ipia5ecki@wienekelawRroup.cotn j wlenekelawgroup.com
              Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 56 of 159

AO 88B (Rev.02/14)Subpoena to Produce Documents,Information,or Objects or to Permit Inspection of Premises in a Civil Action


                                      United States District Court
                                                                        for the

                                                                District of Arizona

                       Debra Jean Milke

                              Plaintiff
                                 V.                                                 Civil Action No.            5-CV-00462-ROS
                     City of Phoenix, et al.

                             Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION,OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                              Jana A. Bommersbach
                                             59 East Hoover Avenue, Phoenix, Arizona 85004-1319
                                                     (Name ofperson to whom this subpoena is directed)

       Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
                                          SEE ATTACHED DOCUMENT RIDER



 Place: Wieneke Law Group                                                             Date and Time:
          1095 West Rio Salado Parkway, Suite 209                                                         11/30/2018 5:00 pm
          Tempe, Arizona 85281

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                     Date and Time:




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/15/2018

                                  CLERK OF COURT
                                                                                         OR


                                          Signature of Cleric or Deputy Clerk                                    ■^Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                City of Phoenix
Defendants                                                                                    > who issues or requests this subpoena, are:
Christina Retts I cretts@wienekelawgroup.com / (602) 715-1868/1095 W. Rio Salado Pkwy., St. 209, Tempe, AZ 85281
                                      Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 57 of 159

AO 88B (Rev. 02/14) Subpoena lo Produce Documents. Information, or Obiects or to Permit Inspection of Premises in a Civil Action(Page 2)

Civil Action No. 2:15-cv-00462-ROS

                                                              PROOF OF SERVICE
                    (This section should not hefiled with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name ofindividual and tide, ifany) Jana A. Bommersbach
on (date)         11/15/2018           .


          fif I served the subpoena by delivering a copy to the named person as follows; Jana A. Bommersbach via
            certified mail, return receipt requested

                                                                                          OX\(dale)            11/15/2018            ; Or

          G I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf ofthe United States, or one of its officers or agents, 1 have also
          tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                     for travel and $                             for services, for a total of$                0.00


            1 declare under penalty of perjury that this information^ true.

Date:           11/15/2018                                                                         F
                                                                                                  Server's signature       fj

                                                                                          Kim Penny, Legal Assistant
                                                                                                Printed name and title
                                                                                       Wieneke Law Group, PLC
                                                                                1095 West Rio Salado Parkway, Suite 1095
                                                                                                Tempe, AZ 85281

                                                                                                   Server's address


Additional information regarding attempted service, etc.:
               Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 58 of 159

AO 88B (Rev. 02/14)Subpoena to Produce Documents,Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45(c),(d),(e), and (g)(Effective 12/1/13)
(c) Place of Compliance.                                                             (ii) disclosing an unretained expert's opinion or information that does
                                                                                not describe specific occurrences in dispute and results from the expert's
 (1)For a Trial, Hearing, or Deposition, A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                 (C)Specifying Conditions as an Alternative. In the circumstances
  (A)within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
regularly transacts business in person: or                                      modifying a subpoena, order appearance or production under specified
  (B)within the state where the person resides, is employed,or regularly        conditions ifthe serving party:
transacts business in person, ifthe person                                          (i)shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                (e) Duties in Responding to a Subpoena.
 (2)For Other Discovery. A subpoena may command:
  (A)production ofdocuments, electronically stored information, or               (I)Producing Documents or Electronicaliy Stored Information. These
tangible things at a place within 100 miles of where the person resides, is     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                        information:
  (B)inspection of premises at the premises to be inspected.                      (A)Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they are kept in the ordinary course ofbusiness or
(d)Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                  (B)Formfor Producing Electronically Stored Information Not Specified.
 {\)Avoiding Undue Burden or Expense;Sanctions. A party or attorney             Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps       information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the            which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena.'The court for the district where compliance is required must            (C)Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include          person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees—on a party or attorney who         information in more than one form.
fails to comply.                                                                  (D)Inaccessible Electronically Stored Information. The person
                                                                                responding need not provide discovery ofelectronically stored information
 (2)Conunand to Produce Materiais or Permit Inspection.                         from sources that the person identifies as not reasonably accessible because
  (A)Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to         order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of    reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,      made,the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                              requesting party shows good cause, considering the limitations of Rule
  (B)Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or         (2)Claiming Privilege or Protection.
sampling any or all ofthe materials or to inspecting the premises—or to          (A)Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specifled for        material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,         (I)expressly make the claim; and
the following rules apply:                                                          (II) describe the nature ofthe withheld documents, communications, or
     (i) At any time, on notice to the commanded person,the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                       (B)Information Produced. Ifinformation produced in response to a
     (Ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer Irom   trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                  that received the information ofthe claim and the basis for it. After being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
 (3)Quashing or Modifying a Subpoena.                                           information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                    information if the party disclosed it before being notified; and may promptly
    (!) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliance is required for a determination ofthe claim. The person who
specified in Rule 45(c);                                                        produced the information must preserve the information until the claim is
     (ill) requires disclosure of privileged or other protected matter, if no   resolved.
exception or waiver applies; or
     (iv)subjects a person to undue burden.                                     (g)Contempt.
 (B) When Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may,on        motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who. having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,             subpoena or an order related to it.
development, or commercial information; or
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 59 of 159



                     Debra Milke v. City ofPhoenix, et al

                        Case No.: 2:15-cv-00462-ROS


                        DOCUMENT RIDER


       The following documents request, wherever possible, are to be
       produced in native format, or .jpg format.
    1. Any and all contract(s), agreements arrangements, deals,
       promise(s) executed between you and Debra Milke (including
       any of her agents, attorneys, and/or representatives) related in
       any way to any book, article, manuscript, article and/or
       publication about Debra Milke and/or the death of Christopher
       Milke.

    2. Any and all correspondence, letters, emails, messages, memos,
       memorandum, voicemail         messages, wave         files, audio
       recordings, post cards, notes and/or any other type of
       communication between you,Debra Milke(including any ofher
       agents, attorneys, and/or representatives), witnesses, publishers
       and/or any other communication with any person related in any
       way to your investigation of Debra Milke's criminal case, civil
       case,    and/or any book, article, manuscript, article and/or
       publication about Debra Milke and/or the death of Christopher
       Milke.

    3. Any and all materials in any format provided to you, for your
       review, relating to Debra Milke obtained from any source,
       including, but not limited to, Debra Milke, Debra Milke's legal
       counsel, Debra Milke's investigators, Debra Milke's legal team
       and/or any other person.
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 60 of 159




    4. Any and all payment ledgers, check registers, payment logs,
       receipts, checks, invoices and/or any other documentation
       identifying payments made to Debra Milke for any services
       rendered by her to you, your Publisher, or anyone associated
       with any book, article, manuscript, article and/or publication
       about Debra Milke and/or the death ofChristopher Milke,or for
       any royalties paid to Debra Milke as a result of sales.
    5. Any and all notes, handwritten notes, memos, memorandums,

       audio tapes, letters, emails and/or any other material reflecting
       contacts with witnesses and/or documenting your investigation
       and research in writing any book, article, manuscript, article
       and/or publication about Debra Milke and/or the death of
       Christopher Milke, including any and all notes, handwritten

       notes, memos, memorandums, audio tapes, letters, emails
       and/or any other material received from Debra Milke, Debra
       Milke's legal counsel, Debra Milke's investigators, Debra
       Milke's legal team and/or any other person regarding witness
       contacts and statements.
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 61 of 159



                   DECLARATION OF CUSTODIAN OF RECORDS

       I hereby declare under penalty of perjury that the following statements are true to the best
of my knowledge and belief. I am over the age of 18 and duly authorized custodian of records
for:

       Jana A. Bommersbach
       59 E. Hoover Avenue
       Phoenix, Arizona 85004-1319

and have the authority to certify that the records made available to WIENEKE LAW GROUP,
PLC, or their representative are all of the records under my custody and control, described and
called for in the SUBPOENA DUCES TECUM served with this declaration in the matter relating
to said individual or the thing pertaining to:

       Debra Milke v. City of Phoenix, et al.

Said records were prepared by the personnel of the business in the ordinary course of business at
or near the time of the act, condition, or event. I have delivered __________ records/items with
the following exception(s):                                         (number)




I DECLARE UNDER PENALTY OF PERJURY & UNDER THE LAWS OF THE STATE OF
ARIZONA THAT THE FOREGOING IS TRUE AND CORRECT.



CUSTODIAN NAME (PLEASE PRINT)                        DEPARTMENT



SIGNATURE OF CUSTODIAN                               DATE
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 62 of 159




    EXHIBIT 9
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 63 of 159




                                                       MILKE_AZAG001599
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 64 of 159




                                                       MILKE_AZAG001600
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 65 of 159




                                                       MILKE_AZAG001601
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 66 of 159




                                                       MILKE_AZAG001602
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 67 of 159




                                                       MILKE_AZAG001603
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 68 of 159




                                                       MILKE_AZAG001604
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 69 of 159




                                                       MILKE_AZAG001605
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 70 of 159




                                                       MILKE_AZAG001606
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 71 of 159




                                                       MILKE_AZAG001607
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 72 of 159




                                                       MILKE_AZAG001608
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 73 of 159




                                                       MILKE_AZAG001609
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 74 of 159




                                                       MILKE_AZAG001610
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 75 of 159




                                                       MILKE_AZAG001611
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 76 of 159




                                                       MILKE_AZAG001612
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 77 of 159




 EXHIBIT 10
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 78 of 159




                                                    BOMMERSBACH005134
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 79 of 159




                                                    BOMMERSBACH005135
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 80 of 159




                                                    BOMMERSBACH005136
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 81 of 159




                                                    BOMMERSBACH005137
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 82 of 159




                                                    BOMMERSBACH005138
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 83 of 159




 EXHIBIT 11
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 84 of 159




                                                    BOMMERSBACH005144
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 85 of 159




                                                    BOMMERSBACH005145
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 86 of 159




                                                    BOMMERSBACH005146
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 87 of 159




                                                    BOMMERSBACH005147
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 88 of 159




                                                    BOMMERSBACH005148
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 89 of 159




                                                    BOMMERSBACH005149
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 90 of 159




                                                    BOMMERSBACH005150
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 91 of 159




 EXHIBIT 12
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 92 of 159




                                                    BOMMERSBACH005633
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 93 of 159




                                                    BOMMERSBACH005634
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 94 of 159




                                                    BOMMERSBACH005635
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 95 of 159




                                                    BOMMERSBACH005636
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 96 of 159




                                                    BOMMERSBACH005637
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 97 of 159




                                                    BOMMERSBACH005638
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 98 of 159




                                                    BOMMERSBACH005639
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 99 of 159




                                                    BOMMERSBACH005640
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 100 of 159




 EXHIBIT 13
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 101 of 159




                                                     BOMMERSBACH005658
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 102 of 159




                                                     BOMMERSBACH005659
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 103 of 159




                                                     BOMMERSBACH005660
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 104 of 159




                                                     BOMMERSBACH005661
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 105 of 159




 EXHIBIT 14
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 106 of 159




                                                     BOMMERSBACH005666
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 107 of 159




                                                     BOMMERSBACH005667
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 108 of 159




                                                     BOMMERSBACH005668
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 109 of 159




                                                     BOMMERSBACH005669
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 110 of 159




                                                     BOMMERSBACH005670
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 111 of 159




                                                     BOMMERSBACH005671
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 112 of 159




                                                     BOMMERSBACH005672
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 113 of 159




                                                     BOMMERSBACH005673
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 114 of 159




 EXHIBIT 15
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 115 of 159




                                                     BOMMERSBACH005677
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 116 of 159




                                                     BOMMERSBACH005678
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 117 of 159




                                                     BOMMERSBACH005679
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 118 of 159




                                                     BOMMERSBACH005680
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 119 of 159




                                                     BOMMERSBACH005681
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 120 of 159




                                                     BOMMERSBACH005682
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 121 of 159




 EXHIBIT 16
       Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 122 of 159
      DEBRA JEAN MILKE Volume IV                              November 15, 2018
      Debra Jean Milke vs City of Phoenix                                   581

·1

·2· · · · · · · · · UNITED STATES DISTRICT COURT

·3· · · · · · · · · · · DISTRICT OF ARIZONA

·4
· ·   ·Debra Jean Milke,· · · · · · · · )
·5·   · · · · · · · · · · · · · · · · · )
· ·   · · · · Plaintiff,· · · · · · · · )
·6·   · · · · · · · · · · · · · · · · · )
· ·   ·vs.· · · · · · · · · · · · · · · ) No.
·7·   · · · · · · · · · · · · · · · · · ) 2:15-cv-00462-ROS
· ·   ·City of Phoenix; Maricopa· · · · )
·8·   ·County; and Detective Armando· · )
· ·   ·Saldate, Jr.; and Sergeant· · · ·)
·9·   ·Silverio Ontiveros, in their· · ·)
· ·   ·individual capacities,· · · · · ·)
10·   · · · · · · · · · · · · · · · · · )
· ·   · · · · ·Defendants.· · · · · · · )
11·   ·~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~· )

12

13
· · · · · · · · · VOLUME IV, PAGES 581 THROUGH 720
14

15· · · · · · · · · · VIDEOTAPED DEPOSITION OF

16
· · · · · · · · · · · · · DEBRA JEAN MILKE
17
· · · · · · · · · · · · ·NOVEMBER 15, 2018
18
· · · · · · · · · · · · · · ·9:40 A.M.
19

20
· · · · · · · · · · · 3030 North Third Street
21
· · · · · · · · · · · · · Phoenix, Arizona
22

23

24· · · · · · SOMMER E. GREENE, CSR, RPR, CR No. 50622

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 123 of 159
   DEBRA JEAN MILKE Volume IV                               November 15, 2018
   Debra Jean Milke vs City of Phoenix                                    592

·1· · · ·A.· · Um, I didn't know anything about a Web site.                 I
·2· ·didn't know what the internet was.· I didn't know what a
·3· ·Web site was.· That was her thing.· I had nothing to do
·4· ·with that.
·5· · · ·Q.· · You knew she was doing it, though?
·6· · · ·A.· · I -- I knew -- well, yeah, that she was
·7· ·creating that, yes.
·8· · · ·Q.· · And you helped provide content for that Web
·9· ·site?
10· · · ·A.· · Well, yeah.· If -- if she wrote and asked
11· ·questions and then I would respond.
12· · · ·Q.· · And in that letter we looked at yesterday where
13· ·you were commenting on materials that Kirk Fowler had
14· ·submitted and you wrote a rebuttal, do you remember
15· ·looking at that?
16· · · ·A.· · Um, show me again.· Oh, Exhibit 336.
17· · · · · · · · MR. BRUSTIN:· Let's make sure we have the
18· ·right one.
19· · · · · · · · THE WITNESS:· Yeah, 336.
20· · · ·Q.· · BY MS. RETTS:· Exhibit 336.
21· · · ·A.· · Yes.
22· · · ·Q.· · And this is a letter where you were putting
23· ·direct input into the Web site.· True?
24· · · ·A.· · I was -- I was not putting direct input.
25· · · ·Q.· · You were revising content that you knew would


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com  YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 124 of 159
   DEBRA JEAN MILKE Volume IV                               November 15, 2018
   Debra Jean Milke vs City of Phoenix                                    593

·1· ·ultimately end up on the Web site?
·2· · · · · · · · MR. BRUSTIN:· Objection to form.
·3· · · · · · · · THE WITNESS:· I was -- I was revising
·4· ·content that was inaccurate, yes, for them to put up
·5· ·there, yes.
·6· · · ·Q.· · BY MS. RETTS:· The -- the initial material from
·7· ·Kirk Fowler that you were revising, the material in there
·8· ·was based upon his knowledge gained through working as an
·9· ·investigator in your case.· True?
10· · · ·A.· · I don't -- I -- I don't know.· I don't know
11· ·what material I was, um, reading from Kirk.· I don't
12· ·remember.
13· · · ·Q.· · Kirk was your investigator on the case.· True?
14· · · ·A.· · Yes.
15· · · ·Q.· · And he learned the information about your case
16· ·from his capacity as an investigator.· True?
17· · · · · · · · MR. BRUSTIN:· Objection to form.
18· · · · · · · · THE WITNESS:· Yes.
19· · · ·Q.· · BY MS. RETTS:· The man we spoke about
20· ·yesterday, James, who you also wrote about in Exhibit
21· ·336 --
22· · · ·A.· · Yes.
23· · · ·Q.· · -- did you have plans to marry James?
24· · · ·A.· · James?
25· · · ·Q.· · Yes.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
    Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 125 of 159
   DEBRA JEAN MILKE Volume IV                              November 15, 2018
   Debra Jean Milke vs City of Phoenix                                   620

·1· · · ·Q.· · So you had been off work for somewhere around
·2· ·three or so weeks that -- when you were applying to get
·3· ·the job at John Alden?
·4· · · ·A.· · I don't recall how many weeks.· I just -- I --
·5· ·I don't recall how many weeks.
·6· · · ·Q.· · What were you doing to support yourself
·7· ·financially during the time you were laid off?
·8· · · ·A.· · You know, I -- I -- I just can't remember from
·9· ·that long time ago.· I don't know.
10· · · ·Q.· · When you were living with Jim Styers, were you
11· ·paying any rent?
12· · · ·A.· · Uh, no.
13· · · ·Q.· · Were you paying him to watch Christopher?
14· · · ·A.· · No.
15· · · ·Q.· · When Christopher was in daycare during the
16· ·period of time he was in daycare at Mary Moppets -- is
17· ·that right?
18· · · ·A.· · That was one of them, yes.
19· · · ·Q.· · How long was he at Mary Moppets?
20· · · ·A.· · Okay.· That was in Peoria.· So from 1988 up
21· ·until I moved into Jim's apartment.
22· · · ·Q.· · And how much were you paying per week at Mary
23· ·Moppets?
24· · · ·A.· · I can't remember.
25· · · ·Q.· · If you have written in places that it was


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 126 of 159
   DEBRA JEAN MILKE Volume IV                               November 15, 2018
   Debra Jean Milke vs City of Phoenix                                    621

·1· ·somewhere around 80 to a hundred dollars, do you have any
·2· ·reason to dispute that?
·3· · · ·A.· · No.
·4· · · ·Q.· · You testified earlier that Christopher was your
·5· ·responsibility and no one else's.· True?
·6· · · · · · · · MR. BRUSTIN:· Objection to form.
·7· · · · · · · · THE WITNESS:· I had sole custody of him.
·8· · · ·Q.· · BY MS. RETTS:· And you would agree that it was
·9· ·part of your parental responsibility to provide his
10· ·dental care?
11· · · ·A.· · Yes.
12· · · ·Q.· · And that purchasing life insurance on
13· ·Christopher's life doesn't fulfill any parental
14· ·responsibility during the time he's alive?
15· · · · · · · · MR. BRUSTIN:· Objection to form.
16· · · · · · · · THE WITNESS:· What are you asking?
17· · · ·Q.· · BY MS. RETTS:· Well, life insurance on
18· ·Christopher is not a benefit to Christopher; it's a
19· ·benefit to you.
20· · · · · · · · MR. BRUSTIN:· Objection to form.
21· · · · · · · · THE WITNESS:· When I started working
22· ·full-time at age 20, my mother told me, When you get
23· ·benefits offered to you, get all of them.· She said
24· ·health and life and dental.· And so this is what I've
25· ·always done ever since I've been working full-time and


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 127 of 159
   DEBRA JEAN MILKE Volume IV                               November 15, 2018
   Debra Jean Milke vs City of Phoenix                                    622

·1· ·ever since Christopher was born.
·2· · · ·Q.· · BY MS. RETTS:· Despite your mother's advice to
·3· ·get health, life and dental, you chose only health and
·4· ·life insurance and not dental?
·5· · · ·A.· · In this -- with this job, yes.
·6· · · ·Q.· · And the life insurance on Christopher, that's
·7· ·not something that ever would have benefitted him
·8· ·personally during the course of his life?
·9· · · ·A.· · I don't know that.· I just chose health
10· ·insurance and life insurance.· This is a -- just a basic
11· ·employee benefits application.
12· · · ·Q.· · You understand that life insurance would only
13· ·be paid if Christopher died.· True?
14· · · ·A.· · Of -- yes.
15· · · ·Q.· · And so life insurance, by its very nature, on
16· ·Christopher could never be a benefit to him while he was
17· ·a living person?
18· · · ·A.· · Right.
19· · · ·Q.· · Dental insurance could be a benefit to him
20· ·while he was a living person?
21· · · ·A.· · Yes.
22· · · ·Q.· · Have you ever seen or received an English
23· ·translation of the version of Jana Bommersbach's book?
24· · · ·A.· · Um, I -- I may have it, but I've never read it.
25· · · ·Q.· · Who would have sent it to you?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
    Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 128 of 159
   DEBRA JEAN MILKE Volume IV                              November 15, 2018
   Debra Jean Milke vs City of Phoenix                                   623

·1· · · ·A.· · I don't -- maybe Jana herself.· I don't know.
·2· · · ·Q.· · When you went through to look for documents
·3· ·responsive to defendant's discovery requests, did you
·4· ·look for the transcript of that manuscript?
·5· · · ·A.· · I -- I turned over everything I was told to
·6· ·turn over.
·7· · · ·Q.· · Did you turn over an English version of a
·8· ·transcript of the manuscript of the book to your
·9· ·attorney?
10· · · ·A.· · I don't -- I don't -- I turned what all I was
11· ·supposed to turn over.· I don't recall.
12· · · ·Q.· · So you don't have a specific recollection,
13· ·sitting here today, whether or not you turned over the
14· ·English version of the manuscript to your lawyers?
15· · · ·A.· · I don't, no.
16· · · ·Q.· · You --
17· · · ·A.· · I don't know.
18· · · ·Q.· · You may still possess that English version of
19· ·the manuscript and have not turned it over to your
20· ·lawyers?
21· · · ·A.· · I -- I don't even -- I don't know.· I -- I
22· ·don't know -- I just don't know.· I -- I remember
23· ·receiving one, and I just -- I never read it.
24· · · · · · · · MR. BRUSTIN:· Could we take a minute?
25· · · · · · · · MS. RETTS:· Yeah.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 129 of 159
   DEBRA JEAN MILKE Volume IV                               November 15, 2018
   Debra Jean Milke vs City of Phoenix                                    624

·1· · · · · · · · THE VIDEOGRAPHER:· We're off the record at
·2· ·10:27.
·3· · · · · · · · (A recess was held off the record.)
·4· · · · · · · · THE VIDEOGRAPHER:· We're back on the record
·5· ·at 10:31.
·6· · · · · · · · MS. RETTS:· Mark that next.
·7· · · · · · · · (Exhibit 345 was marked for identification.)
·8· · · · · · · · THE WITNESS:· Thank you.
·9· · · · · · · · MR. BRUSTIN:· What number is this?
10· · · · · · · · MS. BERKE:· 345.
11· · · ·Q.· · BY MS. RETTS:· Ms. Milke, I've handed you
12· ·what's been marked Exhibit 345.· This is a letter from
13· ·Judith Radulovich to James Styers.· Do you --
14· · · ·A.· · Yes.
15· · · ·Q.· · -- see that?
16· · · · · · · · And you know who Judith Radulovich is?· She
17· ·was working on the Web site for you?
18· · · ·A.· · Um, I've never met her, I've never spoken to
19· ·her.· So it's someone my mother knew.
20· · · ·Q.· · Did you know that she was corresponding with
21· ·Jim Styers?
22· · · ·A.· · No.
23· · · ·Q.· · Did you ever review any letters between her and
24· ·Jim Styers?
25· · · ·A.· · No.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 130 of 159
   DEBRA JEAN MILKE Volume IV                               November 15, 2018
   Debra Jean Milke vs City of Phoenix                                    661

·1· · · ·A.· · Yes.
·2· · · ·Q.· · For a doctor's appointment?
·3· · · ·A.· · I mean, it says office visit, but I don't
·4· ·recall what that was for.
·5· · · ·Q.· · You don't have a recollection of going to the
·6· ·doctor?
·7· · · ·A.· · Um, November 22nd, um, I don't remember going
·8· ·to the doctor, no.
·9· · · ·Q.· · Did you have a problem with high blood pressure
10· ·before your arrest?
11· · · ·A.· · High blood pressure?· I -- I don't think I had
12· ·a problem with it, no.
13· · · ·Q.· · Were you seeing a doctor for that?
14· · · ·A.· · No.
15· · · ·Q.· · Had anyone ever told you that you had
16· ·congenital heart failure?
17· · · ·A.· · No.
18· · · ·Q.· · Was this a female doctor's appointment
19· ·possibly?
20· · · · · · · · MR. BRUSTIN:· Objection to form.
21· · · · · · · · THE WITNESS:· I really don't know what
22· ·this -- what this office visit was.
23· · · · · · · · (Exhibit 350 was marked for identification.)
24· · · · · · · · THE WITNESS:· Thank you.
25· · · · · · · · MS. NEFF:· Which exhibit is this?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
    Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 131 of 159
   DEBRA JEAN MILKE Volume IV                              November 15, 2018
   Debra Jean Milke vs City of Phoenix                                   662

·1· · · · · · · · MS. BERKE:· 350.
·2· · · · · · · · MR. BRUSTIN:· I can short-circuit this.                  I
·3· ·think we do have this.
·4· · · · · · · · MS. RETTS:· Can you tell me what the Bates
·5· ·are number -- the Bates numbers are that were produced?
·6· · · · · · · · MR. BRUSTIN:· I don't think we produced it.
·7· ·I don't think you requested it.
·8· · · · · · · · MS. WIENEKE:· Oh, it's in our --
·9· · · · · · · · MS. RETTS:· Oh, it is.
10· · · · · · · · MS. WIENEKE:· -- request for production.
11· · · · · · · · MR. BRUSTIN:· I don't think it is.· You can
12· ·talk to -- you can talk to -- well, we'll fig- -- let's
13· ·figure this out.· I think -- I think we do have this,
14· ·though.
15· · · · · · · · MS. RETTS:· Okay.
16· · · ·Q.· · BY MS. RETTS:· Ms. Milke, I've handled you --
17· ·handed you what's Exhibit 350.
18· · · ·A.· · Yes.
19· · · ·Q.· · And the -- this is an e-mail that first is
20· ·between Franke, who is Frank Aue --
21· · · ·A.· · Uh-huh.
22· · · ·Q.· · -- and you?
23· · · ·A.· · Yes.
24· · · ·Q.· · And he says, "Hi, Debchen.· This is the
25· ·original English version of Jana's book to forward to


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com  YVer1f
     Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 132 of 159
   DEBRA JEAN MILKE Volume IV                               November 15, 2018
   Debra Jean Milke vs City of Phoenix                                    663

·1· ·your attorneys.· You should be able to open it with Word.
·2· ·I don't think I have to ask Jana for permission if used
·3· ·among your legal staff."
·4· · · · · · · · Do you see that?
·5· · · ·A.· · I do.
·6· · · ·Q.· · And then you forwarded that to Josh Dubin, who
·7· ·is one of your attorneys, on March 10th, 2017.· True?
·8· · · ·A.· · Yes.
·9· · · ·Q.· · Did you review that transcript or that book at
10· ·all in preparation for your deposition?
11· · · ·A.· · No.· I have never read her book.
12· · · ·Q.· · Ms. Milke, when you -- before your criminal
13· ·trial, you had testified in court before.· True?
14· · · ·A.· · Um, yes.
15· · · ·Q.· · And you testified at a criminal case involving
16· ·Mark Milke in a domestic violence issue?
17· · · ·A.· · Yes.
18· · · ·Q.· · And that involved an incident where, when the
19· ·police showed up at the house, you told them that Mark
20· ·Milke struck you?
21· · · ·A.· · Uh, no, I don't believe I said that he struck
22· ·me.· He -- he -- he woke me up, he was -- he became
23· ·violent.· He -- I remember he ripped the screen door off
24· ·the hinges, and he -- I was going to call 9-1-1, and he
25· ·pulled the phone out of the wall.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
       Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 133 of 159
      DEBRA JEAN MILKE Volume IV                              November 15, 2018
      Debra Jean Milke vs City of Phoenix                                   721

·1· · · · · · · · · · CERTIFICATE OF REPORTER

·2· ·STATE OF ARIZONA· · · )
· · · · · · · · · · · · · ·)
·3· ·COUNTY OF MARICOPA· · )

·4

·5·   · · · · I, Sommer E. Greene, a Certified Reporter in the
· ·   ·State of Arizona, do hereby certify that the foregoing
·6·   ·deposition was taken before me in the County of Maricopa,
· ·   ·State of Arizona; that an oath or affirmation was duly
·7·   ·administered to the witness, DEBRA JEAN MILKE, pursuant
· ·   ·to A.R.S. 41-324(B); that the questions propounded to the
·8·   ·witness and the answers of the witness thereto were taken
· ·   ·down by me in shorthand and thereafter reduced to
·9·   ·typewriting; that the transcript is a full, true and
· ·   ·accurate record of the proceeding, all done to the best
10·   ·of my skill and ability; and that the preparation,
· ·   ·production and distribution of the transcript and copies
11·   ·of the transcript comply with the Arizona Revised
· ·   ·Statutes and ACJA 7-206(j)(1)(g)(1) and (2).
12·   · · · · · · The witness herein, DEBRA JEAN MILKE, has
· ·   ·requested signature.
13·   · · · · · · I FURTHER CERTIFY that I am in no way related
· ·   ·to any of the parties nor am I in any way interested in
14·   ·the outcome hereof.

15
· · · · · · · · IN WITNESS WHEREOF, I have set my hand in my
16· ·office in the County of Maricopa, State of Arizona, this
· · ·5th of December, 2018.
17

18

19· · · · · · · · · · · ·-------------------------------
· · · · · · · · · · · · ·Sommer E. Greene, RPR, CRR
20· · · · · · · · · · · ·Certified Reporter 50622

21
· ·   · · · · · · /S/
22·   ·_______________________________
· ·   ·For Esquire Deposition Solutions
23·   ·Registered Reporting Firm No. R1048

24

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 134 of 159




 EXHIBIT 17
                                                                                                                                                                   “A

            Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 135r of 159
                                                                               EXHIBIT350
3/29/2017                                                    mail.com - Fw: English version of Jana's book
                                                                                                                                   Debra Milke
      Ogoil-com                                                                                                                      11/15/2018


                                                                                                                           BecoftedW: Somrncf LGreerw. ,BPR.Crl3
                                                                                                                       V>



      Fw: English version of Jana's book
      From:         "Debra " <debj@post.com>
      To:           "Joshua Dubin" <jdubin@dubinconsulting.com>
      Date:         Mar 10, 2017 7:19:28 AM




            Sent: Thursday, March 09, 2017 at 9:02 AM
            From: "Frankie A." <frankie@arizona.usa.com>
            To: "Debra Jean" <debj@post.com>
            Subject: Engiish version of Jana's book

            Hi Debchen,
            this is the (originai) Engiish version of Jana's book to toward to your attys. You shouid be abie to open it
            with Word. I don't think I'd have to ask Jana for permission if used among your iegai staff.




      Attachments


        . DMBIOMASTER.doc




                                                                                                             MILKE_NSB030374
https://3c-lxa.mail.com/mail/client/mail/print;jsessionid=A0F/\316C3B251B/\6639D18C3F082369F-n2.lxa12a?mailld=tmai14aa8146fa513bfa&showExternalCoa ..                   1/1
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 136 of 159




 EXHIBIT 18
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 137 of 159




                                                        KIMERER010988
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 138 of 159




 EXHIBIT 19
    Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 139 of 159




    MILKE - FRIENDS, ETC.

    1.    Jones, Donald & Josephine           Son - Charles dated Debbie for 4 yrs.
          3925 West Rancho Dr.                Haver interviewed & will sign affidavit.
          Phoenix, AZ
                                841-6018

    2.    Rick Scavone                        High School Friend - will not allow
                                              interview. Wife hates Debbie & he's afraid
                                              the Fire Dept. won't hire if he allows
                                              interview.

    3.    Lori Hoover                         High School friend at Cortez and Phx. Col.
                                              Use to work in accounting for either the
                                              county or the state.

    4.    Robin Ziluck                        Friends since the 9th grade. Roomates
                                              in 1983. She got married in 1984. Moved
                                              to N.Y. Children were 8 days apart. Last
                                              contact 1990. She wrote Debbie. No
                                              Ziluck listing found.

    5.    John & Karen Cuilla                 Testified for Debbie during trial. Phone
(         11628 N. 49th Dr.                   number no goood. No listing with or
          Glendale, AZ                        without given address found.
                                978-3845

    6.    Mr. Brockel                         DECA teacher at Cortez and taught a
                                              GCC. 3421 W. Juniper, Phx., AZ,
                                993-2387      DOB: 11-21-49. Unable to contact.

    7.    Mary Moppets Pre-School             Took Christopher there.

    8.    Day Bridge Learning Center          Took Christopher there.
          23rd Avenue between T-Bird & Bell
          75th Ave. between Peoria & Dunlap

    9.    Dr. Tefteller                       Chirstopher's doctor
                                              Christopher had surgery 1989 at County
                                              Hospital for cyst on thyroid gland.

    10.   CIGNA                               Christopher's insurance provider.

    11.   Sadeik, Richard                     D's father. Testified against her. No
                                              longer works for DOC. Home Phone (520)
(                                             868-4923. Will not talk to me until I read




                                                                              L&L010774
         Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 140 of 159

    I'




         MILKE - FRIENDS, ETC.
p        Page -2-

                                                the transcript.

         12.   Christopher's SSN: XXX-XX-XXXX

         13.   Carolyn Imhoff    839-6261       Met Debbie through Prison Ministeries
                                                while at Druango. Still writes, visits, calls,
                                                etc. She is a hairdresser and husband is
                                                Phoenix Firefighter. She has some
                                                children, I don't know how many.




(




(




                                                                                  L&L010775
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 141 of 159




 EXHIBIT 20
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 142 of 159




                                                         IMHOFF000319
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 143 of 159




                                                         IMHOFF000320
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 144 of 159




                                                         IMHOFF000321
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 145 of 159




                                                         IMHOFF000322
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 146 of 159
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 147 of 159




                                                         IMHOFF000343
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 148 of 159




                                                         IMHOFF000344
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 149 of 159




                                                         IMHOFF000345
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 150 of 159
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 151 of 159




                                                         IMHOFF000437
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 152 of 159




                                                         IMHOFF000438
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 153 of 159
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 154 of 159




                                                         IMHOFF000481
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 155 of 159




                                                         IMHOFF000482
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 156 of 159




                                                         IMHOFF000483
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 157 of 159
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 158 of 159




                                                         IMHOFF000538
Case 2:15-cv-00462-ROS Document 551-1 Filed 08/26/19 Page 159 of 159




                                                         IMHOFF000539
